ORDER JANN, J. This cause coming to be heard on Respondent, the State of Illinois’ (Respondent) motion to dismiss, due notice given and this Court being fully apprised: This Court finds that Claimant has filed this complaint seeking damages for the alleged wrongful death of his natural son, Córese Goldman on February 25, 1995. In April 1994, Córese Goldman was placed in the custody of the Department of Children and Family Services. In June 1997, the Cook County Public Guardian’s office filed a Petition for Adjudication of Parental Neglect Pursuant to section 2 — 6.5 of the Probate Act (755 ILCS 5/2 — 6.5), seeking to bar Claimant, as well as Sharon Robinson, Coreses natural mother, from benefitting in any manner from Coreses estate. On September 26, 1997, the Probate Court entered an order which stated in relevant part: "On the basis of the Court's finding of parental neglect pursuant to 2 — 6.5 of the Probate Act, Maurice Goldman Sr. shall not participate in the distribution of the estate of Córese Goldman.” Pursuant to the Probate Court order, the Claimant is prohibited from benefitting from the death of Córese Goldman and also from participating in the distribution of any monies from Coreses estate. This Court has dismissed similar causes of action for the reasons stated above. In Bolden v. State (1999), 51 Ill. Ct. Cl. 413, this Court found that one of the bases of dismissal for the complaint was the fact that another court had entered an order negating the Claimants right to any interest in his deceased daughters estate. Accordingly, the instant cause of action is barred by the Probate Courts order preventing Claimant from receiving any benefit from the death of Córese Goldman. It is hereby ordered that Respondents motion to dismiss is granted. Claimants complaint is dismissed with prejudice.